Mamta Ahluwalia (Bar No. 245992)
HKM Employment Attorneys LLP
453 S. Spring Street, Suite 1008
Los Angeles, California 90013
Tel/Fax: 213.259.9950
Email: mahluwalia@hkm.com

Barbara E. Figari (Bar No. 251942)
THE FIGARI LAW FIRM
9431 Haven Avenue, Suite 100
Rancho Cucamonga, CA 91730
Telephone: 626.486.2620
Facsimile: 877.459.3540
Email:       barbara@figarilaw.com

Attorneys for Plaintiff
Alice Vysata


                          UNITED STATES DISTRICT COURT

                      CENTRAL DISTRICT OF CALIFORNIA

 ALICE VYSATA,
                                            CASE NO.: 18-cv-06157-JAK-RAO
        Plaintiff and Counterdefendant,

        v.                                  STIPULATED PROTECTIVE
                                            ORDER
 MARC MENOWITZ, ET AL.,

        Defendants & Counterclaimants.




                                             1
       JOINT STIPULATION RE: DEFENDANTS RESPONSES TO PLAINTIFF’S FIRST SETS OF
           INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS
                              CASE NO.: 18-cv-06157-JAK-RAO
   1. A.            PURPOSES AND LIMITATIONS
       Discovery in this action is likely to involve production of confidential,
proprietary or private information for which special protection from public disclosure
and from use for any purpose other than prosecuting this litigation may be warranted.
Accordingly, the parties hereby stipulate to and petition the Court to enter the
following Stipulated Protective Order. The parties acknowledge that this Order does
not confer blanket protections on all disclosures or responses to discovery and that the
protection it affords from public disclosure and use extends only to the limited
information or items that are entitled to confidential treatment under the applicable
legal principles.
   A. GOOD CAUSE STATEMENT
       This action involves allegations that purport to be sexual in nature as well as
information, including financial data, loan applications and tax returns requested, trade
secrets and technical and/or proprietary information for which special protection from
public disclosure and from use for any purpose other than prosecution of this action is
warranted. Such confidential and proprietary materials and information consist of,
among other things, confidential business or financial information, information
regarding confidential business practices, or other confidential research, development,
or commercial information (including information implicating privacy rights of third
parties), information otherwise generally unavailable to the public, or which may be
privileged or otherwise protected from disclosure under state or federal statutes, court
rules, case decisions, or common law.         Accordingly, to expedite the flow of
information, to facilitate the prompt resolution of disputes over confidentiality of
discovery materials, to adequately protect information the parties are entitled to keep
confidential, to ensure that the parties are permitted reasonable necessary uses of such
material in preparation for and in the conduct of trial, to address their handling at the
end of the litigation, and serve the ends of justice, a protective order for such
information is justified in this matter. It is the intent of the parties that information

                                             2
       JOINT STIPULATION RE: DEFENDANTS RESPONSES TO PLAINTIFF’S FIRST SETS OF
           INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS
                              CASE NO.: 18-cv-06157-JAK-RAO
will not be designated as confidential for tactical reasons and that nothing be so
designated without a good faith belief that it has been maintained in a confidential,
non-public manner, and there is good cause why it should not be part of the public
record of this case.
   B. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
        The parties further acknowledge, as set forth in Section 12.3, below, that this
Stipulated Protective Order does not entitle them to file confidential information under
seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and the
standards that will be applied when a party seeks permission from the court to file
material under seal.
      There is a strong presumption that the public has a right of access to judicial
proceedings and records in civil cases. In connection with non-dispositive motions,
good cause must be shown to support a filing under seal. See Kamakana v. City and
County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc.,
187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good
cause showing), and a specific showing of good cause or compelling reasons with
proper evidentiary support and legal justification, must be made with respect to
Protected Material that a party seeks to file under seal. The parties’ mere designation
of Disclosure or Discovery Material as CONFIDENTIAL does not—without the
submission of competent evidence by declaration, establishing that the material sought
to be filed under seal qualifies as confidential, privileged, or otherwise protectable—
constitute good cause.
      Further, if a party requests sealing related to a dispositive motion or trial, then
compelling reasons, not only good cause, for the sealing must be shown, and the relief
sought shall be narrowly tailored to serve the specific interest to be protected. See
Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For each item
or type of information, document, or thing sought to be filed or introduced under seal

                                             3
       JOINT STIPULATION RE: DEFENDANTS RESPONSES TO PLAINTIFF’S FIRST SETS OF
           INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS
                              CASE NO.: 18-cv-06157-JAK-RAO
in connection with a dispositive motion or trial, the party seeking protection must
articulate compelling reasons, supported by specific facts and legal justification, for
the requested sealing order. Again, competent evidence supporting the application to
file documents under seal must be provided by declaration.
       Any document that is not confidential, privileged, or otherwise protectable in its
entirety will not be filed under seal if the confidential portions can be redacted. If
documents can be redacted, then a redacted version for public viewing, omitting only
the confidential, privileged, or otherwise protectable portions of the document, shall
be filed. Any application that seeks to file documents under seal in their entirety should
include an explanation of why redaction is not feasible.
2.     DEFINITIONS
       2.1 Action: [this pending federal lawsuit]. [*Option: consolidated or related
actions.]
       2.2 Challenging Party: a Party or Non-Party that challenges the designation of
information or items under this Order.
       2.3 “CONFIDENTIAL” Information or Items: information (regardless of how
it is generated, stored or maintained) or tangible things that qualify for protection under
Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
Statement.
       2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
support staff).
       2.5 Designating Party: a Party or Non-Party that designates information or
items that it produces in disclosures or in responses to discovery as
       “CONFIDENTIAL.”
       2.6 Disclosure or Discovery Material: all items or information, regardless of
the medium or manner in which it is generated, stored, or maintained (including,
among other things, testimony, transcripts, and tangible things), that are produced or
generated in disclosures or responses to discovery in this matter.

                                             4
       JOINT STIPULATION RE: DEFENDANTS RESPONSES TO PLAINTIFF’S FIRST SETS OF
           INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS
                              CASE NO.: 18-cv-06157-JAK-RAO
2.7 Expert: a person with specialized knowledge or experience in a matter pertinent
to the litigation who has been retained by a Party or its counsel to serve as an expert
witness or as a consultant in this Action.
       2.8 House Counsel: attorneys who are employees of a party to this Action.
House Counsel does not include Outside Counsel of Record or any other outside
counsel.
       2.9 Non-Party: any natural person, partnership, corporation, association or other
legal entity not named as a Party to this action.
       2.10 Outside Counsel of Record: attorneys who are not employees of a party to
this Action but are retained to represent or advise a party to this Action and have
appeared in this Action on behalf of that party or are affiliated with a law firm that has
appeared on behalf of that party, and includes support staff.
       2.11 Party: any party to this Action, including all of its officers, directors,
employees, consultants, retained experts, and Outside Counsel of Record (and their
support staffs).
       2.12 Producing Party:     a Party or Non-Party that produces Disclosure or
Discovery Material in this Action.
       2.13 Professional Vendors: persons or entities that provide litigation support
services (e.g., photocopying, videotaping, translating, preparing exhibits or
demonstrations, and organizing, storing, or retrieving data in any form or medium) and
their employees and subcontractors.
       2.14 Protected Material:      any Disclosure or Discovery Material that is
designated as “CONFIDENTIAL.”
2.15 Receiving Party: a Party that receives Disclosure or Discovery Material from a
Producing Party.
3.     SCOPE
       The protections conferred by this Stipulation and Order cover not only Protected
Material (as defined above), but also (1) any information copied or extracted from

                                             5
       JOINT STIPULATION RE: DEFENDANTS RESPONSES TO PLAINTIFF’S FIRST SETS OF
           INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS
                              CASE NO.: 18-cv-06157-JAK-RAO
Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
Material; and (3) any testimony, conversations, or presentations by Parties or their
Counsel that might reveal Protected Material.
      Any use of Protected Material at trial shall be governed by the orders of the trial
judge. This Order does not govern the use of Protected Material at trial.


4.    DURATION
      Once a case proceeds to trial, information that was designated as
CONFIDENTIAL or maintained pursuant to this protective order used or introduced
as an exhibit at trial becomes public and will be presumptively available to all members
of the public, including the press, unless compelling reasons supported by specific
factual findings to proceed otherwise are made to the trial judge in advance of the trial.
See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for sealing
documents produced in discovery from “compelling reasons” standard when merits-
related documents are part of court record). Accordingly, the terms of this protective
order do not extend beyond the commencement of the trial.
      compilations of Protected Material; and (3) any testimony, conversations, or
presentations by Parties or their Counsel that might reveal Protected Material.
      Any use of Protected Material at trial shall be governed by the orders of the trial
judge. This Order does not govern the use of Protected Material at trial.
5.    DESIGNATING PROTECTIVE MATERIAL
      5.1 Exercise of Restraint and Care in Designating Material for Protection. Each
Party or Non-Party that designates information or items for protection under this Order
must take care to limit any such designation to specific material that qualifies under
the appropriate standards. The Designating Party must designate for protection only
those parts of material, documents, items or oral or written communications that
qualify so that other portions of the material, documents, items or communications for



                                             6
       JOINT STIPULATION RE: DEFENDANTS RESPONSES TO PLAINTIFF’S FIRST SETS OF
           INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS
                              CASE NO.: 18-cv-06157-JAK-RAO
which protection is not warranted are not swept unjustifiably within the ambit of this
Order.
         Mass, indiscriminate or routinized designations are prohibited. Designations
that are shown to be clearly unjustified or that have been made for an improper purpose
(e.g., to unnecessarily encumber the case development process or to impose
unnecessary expenses and burdens on other parties) may expose the Designating Party
to sanctions.
         If it comes to a Designating Party’s attention that information or items that it
designated for protection do not qualify for protection, that Designating Party must
promptly notify all other Parties that it is withdrawing the inapplicable designation.
5.2 Manner and Timing of Designations. Except as otherwise provided in this Order
(see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
ordered, Disclosure or Discovery Material that qualifies for protection under this Order
must be clearly so designated before the material is disclosed or produced.
         Designation in conformity with this Order requires:
         (a) for information in documentary form (e.g., paper or electronic documents,
but excluding transcripts of depositions or other pretrial or trial proceedings), that the
Producing Party affix at a minimum, the legend
         “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page
that contains protected material. If only a portion of the material on a page qualifies
for protection, the Producing Party also must clearly identify the protected portion(s)
(e.g., by making appropriate markings in the margins).
         A Party or Non-Party that makes original documents available for inspection
need not designate them for protection until after the inspecting Party has indicated
which documents it would like copied and produced. During the inspection and before
the designation, all of the material made available for inspection shall be deemed
“CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
copied and produced, the Producing Party must determine which documents, or

                                               7
         JOINT STIPULATION RE: DEFENDANTS RESPONSES TO PLAINTIFF’S FIRST SETS OF
             INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS
                                CASE NO.: 18-cv-06157-JAK-RAO
portions thereof, qualify for protection under this Order. Then, before producing the
specified documents, the Producing Party must affix the
      “CONFIDENTIAL legend” to each page that contains Protected Material. If
only a portion of the material on a page qualifies for protection, the Producing Party
also must clearly identify the protected portion(s) (e.g., by making appropriate
markings in the margins).
      (b) for testimony given in depositions that the Designating Party identifies the
Disclosure or Discovery Material on the record, before the close of the deposition all
protected testimony.
      (c) for information produced in some form other than documentary and for any
other tangible items, that the Producing Party affix in a prominent place on the exterior
of the container or containers in which the information is stored the legend
“CONFIDENTIAL.”         If only a portion or portions of the information warrants
protection, the Producing Party, to the extent practicable, shall identify the protected
portion(s).
5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
designate qualified information or items does not, standing alone, waive the
Designating Party’s right to secure protection under this Order for such material. Upon
timely correction of a designation, the Receiving Party must make reasonable efforts
to assure that the material is treated in accordance with the provisions of this Order.
6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS.
      6.1 Timing of Challenges. Any Party or Non-Party may challenge a designation
of confidentiality at any time that is consistent with the Court’s Scheduling Order.
      6.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution
process under Local Rule 37.1 et seq.
      6.3 The burden of persuasion in any such challenge proceeding shall be on the
Designating Party. Frivolous challenges, and those made for an improper purpose
(e.g., to harass or impose unnecessary expenses and burdens on other parties) may

                                             8
       JOINT STIPULATION RE: DEFENDANTS RESPONSES TO PLAINTIFF’S FIRST SETS OF
           INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS
                              CASE NO.: 18-cv-06157-JAK-RAO
expose the Challenging Party to sanctions. Unless the Designating Party has waived
or withdrawn the confidentiality designation, all parties shall continue to afford the
material in question the level of protection to which it is entitled under the Producing
Party’s designation until the Court rules on the challenge.
7.    ACCESS TO AND USE OF PROTECTED MATERIAL
      7.1 Basic Principles. A Receiving Party may use Protected Material that is
disclosed or produced by another Party or by a Non-Party in connection with this
Action only for prosecuting, defending or attempting to settle this Action. Such
Protected Material may be disclosed only to the categories of persons and under the
conditions described in this Order. When the Action has been terminated, a Receiving
Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
      Protected Material must be stored and maintained by a Receiving Party at a
location and in a secure manner that ensures that access is limited to the persons
authorized under this Order.
      7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
ordered by the court or permitted in writing by the Designating Party, a Receiving
Party may disclose any information or item designated
      “CONFIDENTIAL” only to:
      (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
employees of said Outside Counsel of Record to whom it is reasonably necessary to
disclose the information for this Action;
      (b) the officers, directors, and employees (including House Counsel) of
      the Receiving Party to whom disclosure is reasonably necessary for this Action;
      (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure
is reasonably necessary for this Action and who have signed the
“Acknowledgment and Agreement to Be Bound” (Exhibit A);
      (d)           the court and its personnel;
      (e)           court reporters and their staff;

                                             9
       JOINT STIPULATION RE: DEFENDANTS RESPONSES TO PLAINTIFF’S FIRST SETS OF
           INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS
                              CASE NO.: 18-cv-06157-JAK-RAO
      (f)           professional jury or trial consultants, mock jurors, and Professional
      Vendors to whom disclosure is reasonably necessary for this Action and who
have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
      (g) the author or recipient of a document containing the information or a
custodian or other person who otherwise possessed or knew the information;
      (h) during their depositions, witnesses, and attorneys for witnesses, in the Action
to whom disclosure is reasonably necessary provided: (1) the deposing party requests
that the witness sign the form attached as Exhibit 1 hereto; and (2) they will not be
permitted to keep any confidential information unless they sign the
      “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
agreed by the Designating Party or ordered by the court.          Pages of transcribed
deposition testimony or exhibits to depositions that reveal Protected Material may be
separately bound by the court reporter and may not be disclosed to anyone except as
permitted under this Stipulated Protective Order; and
(i) any mediator or settlement officer, and their supporting personnel, mutually agreed
upon by any of the parties engaged in settlement discussions.
8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
OTHER LITIGATION.
                    If a Party is served with a subpoena or a court order issued in other
litigation that compels disclosure of any information or items designated in this Action
as “CONFIDENTIAL,” that Party must:
      (a) promptly notify in writing the Designating Party. Such notification shall
include a copy of the subpoena or court order;
      (b) promptly notify in writing the party who caused the subpoena or order
      to issue in the other litigation that some or all of the material covered by the
subpoena or order is subject to this Protective Order. Such notification shall include a
copy of this Stipulated Protective Order; and



                                            10
       JOINT STIPULATION RE: DEFENDANTS RESPONSES TO PLAINTIFF’S FIRST SETS OF
           INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS
                              CASE NO.: 18-cv-06157-JAK-RAO
      (c) cooperate with respect to all reasonable procedures sought to be pursued by
the Designating Party whose Protected Material may be affected.
If the Designating Party timely seeks a protective order, the Party served with the
subpoena or court order shall not produce any information designated in this action as
“CONFIDENTIAL” before a determination by the court from which the subpoena or
order issued, unless the Party has obtained the Designating Party’s permission. The
Designating Party shall bear the burden and expense of seeking protection in that court
of its confidential material and nothing in these provisions should be construed as
authorizing or encouraging a Receiving Party in this Action to disobey a lawful
directive from another court.
      9.            A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
PRODUCED IN THIS LITIGATION
      (a)           The terms of this Order are applicable to information produced by
a Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
produced by Non-Parties in connection with this litigation is protected by the remedies
and relief provided by this Order. Nothing in these provisions should be construed as
prohibiting a Non-Party from seeking additional protections.
      (b) In the event that a Party is required, by a valid discovery request, to produce
a Non-Party’s confidential information in its possession, and the Party is subject to an
agreement with the Non-Party not to produce the Non-Party’s confidential
information, then the Party shall:
      (1) promptly notify in writing the Requesting Party and the Non-Party that some
or all of the information requested is subject to a confidentiality agreement with a Non-
Party; (2) promptly provide the Non-Party with a copy of the Stipulated Protective
Order in this Action, the relevant discovery request(s), and a reasonably specific
description of the information requested; and
      (3) make the information requested available for inspection by the Non-Party,
if requested.

                                            11
       JOINT STIPULATION RE: DEFENDANTS RESPONSES TO PLAINTIFF’S FIRST SETS OF
           INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS
                              CASE NO.: 18-cv-06157-JAK-RAO
(c) If the Non-Party fails to seek a protective order from this court within 14 days of
receiving the notice and accompanying information, the Receiving Party may produce
the Non-Party’s confidential information responsive to the discovery request. If the
Non-Party timely seeks a protective order, the Receiving Party shall not produce any
information in its possession or control that is subject to the confidentiality agreement
with the Non-Party before a determination by the court. Absent a court order to the
contrary, the Non-Party shall bear the burden and expense of seeking protection in this
court of its Protected Material.
10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
       If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
Protected Material to any person or in any circumstance not authorized under this
Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
all unauthorized copies of the Protected Material, (c) inform the person or persons to
whom unauthorized disclosures were made of all the terms of this Order, and (d)
request such person or persons to execute the “Acknowledgment and Agreement to Be
Bound” that is attached hereto as Exhibit A.
       11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
PROTECTED MATERIAL
When a Producing Party gives notice to Receiving Parties that certain inadvertently
produced material is subject to a claim of privilege or other protection, the obligations
of the Receiving Parties are those set forth in Federal Rule of Civil Procedure
26(b)(5)(B). This provision is not intended to modify whatever procedure may be
established in an e-discovery order that provides for production without prior privilege
review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties
reach an agreement on the effect of disclosure of a communication or information
covered by the attorney-client privilege or work product protection, the parties may
incorporate their agreement in the stipulated protective order submitted to the court.

                                            12
       JOINT STIPULATION RE: DEFENDANTS RESPONSES TO PLAINTIFF’S FIRST SETS OF
           INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS
                              CASE NO.: 18-cv-06157-JAK-RAO
12. MISCELLANEOUS
      12.1 Right to Further Relief. Nothing in this Order abridges the right of any
person to seek its modification by the Court in the future.
      12.2 Right to Assert Other Objections. By stipulating to the entry of this
Protective Order, no Party waives any right it otherwise would have to object to
disclosing or producing any information or item on any ground not addressed in this
Stipulated Protective Order. Similarly, no Party waives any right to object on any
ground to use in evidence of any of the material covered by this Protective Order.
12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
Material must comply with Local Civil Rule 79-5. Protected Material may only be
filed under seal pursuant to a court order authorizing the sealing of the specific
Protected Material at issue. If a Party’s request to file Protected Material under seal is
denied by the court, then the Receiving Party may file the information in the public
record unless otherwise instructed by the court.
13. FINAL DISPOSITION
      After the final disposition of this Action, as defined in paragraph 4, within 60
days of a written request by the Designating Party, each Receiving Party must return
all Protected Material to the Producing Party or destroy such material. As used in this
subdivision, “all Protected Material” includes all copies, abstracts, compilations,
summaries, and any other format reproducing or capturing any of the Protected
Material. Whether the Protected Material is returned or destroyed, the Receiving Party
must submit a written certification to the Producing Party (and, if not the same person
or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
category, where appropriate) all the Protected Material that was returned or destroyed
and (2) affirms that the Receiving Party has not retained any copies, abstracts,
compilations, summaries or any other format reproducing or capturing any of the
Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

                                            13
       JOINT STIPULATION RE: DEFENDANTS RESPONSES TO PLAINTIFF’S FIRST SETS OF
           INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS
                              CASE NO.: 18-cv-06157-JAK-RAO
legal memoranda, correspondence, deposition and trial exhibits, expert reports,
attorney work product, and consultant and expert work product, even if such materials
contain Protected Material.     Any such archival copies that contain or constitute
Protected Material remain subject to this Protective Order as set forth in Section 4
(DURATION).
      14. VIOLATION
Any violation of this Order may be punished by appropriate measures including,
without limitation, contempt proceedings and/or monetary sanctions.


      IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.


      DATED March 20, 2019
      THE FIGARI LAW FIRM
      /s/ Barbara E. Figari
      Barbara E. Figari
      Attorneys for Plaintiff


      DATED: March 26, 2019
      CHASE LAW, LLC
      /s/ Kenneth E. Chase
      Kenneth E. Chase
      Attorneys for Defendant


FOR GOOD CAUSE SHOWN,
IT IS SO ORDERED.
DATED: April 10, 2019


_____________________________________
HON. ROZELLA A. OLIVER United States Magistrate Judge

                                            14
       JOINT STIPULATION RE: DEFENDANTS RESPONSES TO PLAINTIFF’S FIRST SETS OF
           INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS
                              CASE NO.: 18-cv-06157-JAK-RAO
